



WARNING

This is a case under the
Child, Youth and Family
    Services Act, 2017
and subject to subsections 87(8) and 87(9) of this
    legislation.     These subsections and subsection 142(3) of the
Child, Youth and Services Act, 2017
, whic deals with the
    consequences of failure to comply, read as follows:

87
(8)
Prohibition re identifying
    child
 No person shall publish or make public information that has
    the effect of identifying a child who is a witness at or a participant in a
    hearing or the subject of a proceeding, or the childs parent or foster parent
    or a member of the childs family.

(9)
Prohibition
    re identifying person charged
 The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.

142(3)
Offences
    re publication
 A person who contravenes subsection 87(8) or 134(11)
    (publication of identifying information) or an order prohibiting publication
    made under clause 87(7)(c) or subsection 87(9), and a director, officer or
    employee of a corporation who authorizes, permits or concurs in such a
    contravention by the corporation, is guilty of an offence and on conviction is
    liable to a fine of not more than $10,000 or to imprisonment for a term of not
    more than three years, or to bo
th.




COURT OF APPEAL FOR ONTARIO

CITATION: AA v. BB, 2021 ONCA 384

DATE:  20210602

DOCKET: C64004

Lauwers, Brown and Roberts JJ.A.

BETWEEN

AA

Plaintiff (Appellant)

and

BB and CC

Defendants (Respondents)

AA, acting in person

BB, acting in person

CC, acting in person

Heard: January 20, 2021 by video conference

On appeal from the judgment and orders made by Justice J.
    Christopher Corkery of the Superior Court of Justice, dated June 5, 2017, July
    3, 2018, December 12, 2018, December 16, 2019, and June 1, 2020, with reasons
    reported at 2017 ONSC 3458, 2018 ONSC 4173, 2018 ONSC 7490, 2019 ONSC 7318, and
    2019 ONSC 3423.

COSTS ENDORSEMENT

[1]

By reasons released March 10, 2021, we awarded AA his reasonable
    disbursements of the appeal. AA filed written submissions seeking disbursements
    of $1,382.75. CC filed an email submission advising that she had no issue with
    the amount sought. BB did not file any submissions.

[2]

Accordingly, AA is awarded his
    disbursements of the appeal in the amount of $1,382.75, inclusive of applicable
    taxes, payable by BB and CC on a joint and several basis.

P. Lauwers J.A.

David Brown J.A.

L.B. Roberts J.A.


